*628MEMORANDUM **
Juan Martin Gomez Mancilla and Maria Margarita Ramos Martínez, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals denying their second motion to reopen as untimely filed.
Petitioners have waived any challenge to the BIA’s order, denying their motion to reopen, by failing to raise any arguments related to the BIA’s dispositive determination that the motion to reopen was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.